Citation Nr: 1139409	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  02-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected chronic lumbar strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied a rating in excess of 10 percent for service-connected chronic lumbar strain.  The Veteran filed a notice of disagreement with the rating action in June 2001, and in response, the RO issued a statement of the case in December 2001.  In January 2002, the Veteran perfected an appeal of the rating determination to the Board.  

In August 2004, the Veteran testified at a Travel Board hearing before Acting Veterans Law Judge (VLJ) Christopher Gearin.  A transcript of this hearing is associated with the claims folder.  In December 2004, the Board remanded the case for further evidentiary development.  In a September 2005 rating decision, the RO increased the disability rating to 20 percent effective January 19, 2005.  In a July 2006 decision, the Board awarded an increased rating of 20 percent, but no higher, for the period prior to January 19, 2005, and denied a rating in excess of 20 percent beginning January 19, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Partial Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied a rating in excess of 20 percent for the entire appeal period for action consistent with the motion.  The parties agreed that the Board did not recognize a reasonably-raised claim of entitlement to a TDIU, citing Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The parties maintained that the case should be remanded for consideration of TDIU pursuant to 38 C.F.R. § 4.16 (2011).  The parties also agreed that a January 2005 VA spine examination did not fully comply with the Board's December 2004 remand directives.  Specifically, the Veteran was not afforded a neurological examination "separate and apart" from his orthopedic examination with all necessary diagnostic and clinical tests.     

The case was returned to the Board for further appellate action.  The Board recognized that the Acting VLJ who conducted the August 2004 hearing was no longer employed by the Board.  In October 2009, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ.  

Thereafter, a formal claim for TDIU was filed on behalf of the Veteran in February 2010 by the Veteran's purported representative (Attorney Sean Ravin).  In March 2010, the Board remanded the claim to satisfy the Travel Board hearing request.  The record reflects that the RO denied the claim for TDIU in a January 2011 rating decision based on "a claim for increased evaluation [ . . .] received on February 2, 2010."  In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting VLJ.  A transcript of this hearing is associated with the claims folder.  The case has now been returned to the Board for further appellate action.

The Board recognizes that in addition to Roberson cited by the parties in the 2008 JMR, the Court reaffirmed in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Based on the JMR and cited authorities, the Board finds that the TDIU issue is before the Board and part of the increased rating claim notwithstanding the RO's separate adjudication of the issue in January 2011 during the course of the appeal.  Accordingly, the Board has characterized the issues as shown on the title page to reflect the foregoing.  

As a point of clarification, the Board also recognizes that Attorney Sean Ravin filed the February 2010 TDIU claim.  In a June 2010 letter, he also maintained that he represented the Veteran in all matters before VA and attached a copy of a contingency fee contract for representation executed by the Veteran in July 2008.  The record contains VA Form 21-22a, Appointment of Individual as Claimant's Representative executed between Attorney Ravin and the Veteran in July 2008.  Thereafter, however, the Veteran executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Legion in October 2009.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631(f)(1) (2011).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  Id.  Thus, the proper representative of record is the American Legion.  (Indeed, a member of the American Legion provided representation of the Veteran at the July 2011 hearing).  

Lastly, the Board observes that in a January 2004 letter, the RO recognized that the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 and requested clarification of his contentions.  The Veteran, through his representative, responded in February 2004.  The claims file does not reflect that any further action has occurred on this claim.  Accordingly, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 is REFERRED to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted above, in the JMR, the parties agreed that the Board failed to ensure compliance with its December 2004 remand orders as the Veteran was not afforded a separate neurological examination.  The parties, however, also referenced that portion of the remand that read as follows:

Although further delay is indeed regrettable, additional VA neurological and orthopedic examinations are warranted to ensure a fully informed decision regarding the Veteran's claim, to include a determination as to whether he currently has intervertebral disc disease and, if so, whether it is related to or part and parcel of his service-connected low back disorder.  (Emphasis added).

The Veteran was afforded separate orthopedic and neurological examinations in May 2010 and August 2010, respectively.  As with the January 2005 VA examiner, however, the 2010 examiners did not provide the requested opinion on whether the Veteran's diagnosed disc disease of the lumbar spine was related to his service connected lumbar strain regardless of whether any neurological impairment was demonstrated on VA examination.  In addition, the May 2010 VA examination report shows the Veteran complained of exacerbating flare-ups of back pain that occurred approximately eight times per month.  While the VA examiner noted that the Veteran's low back disability was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination, he did not specifically address whether the Veteran had additional functional loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups).  Given the foregoing, new VA orthopedic and neurological examinations addressing the severity of the Veteran's low back disability must be provided.  Whether the Veteran's low back disability renders him unemployable should also be addressed. 

At the 2011 Board hearing, the Veteran indicated that he received treatment for his low back disability through the John D. Dingell VA Medical Center (MC) in Detroit, Michigan.  VA treatment records dated through September 2005 are associated with the claims file.  Accordingly, current VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, while this case is in remand status, the Veteran should be provided with notice in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided all notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011), to include notice in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain VA treatment records dating since September 2005 pertaining to any treatment the Veteran received for his service-connected low back disability.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate neurological examination by an examiner with appropriate expertise to determine the nature and extent of all neurological manifestations associated with the Veteran's service-connected low back disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  

The examiner should opine, with supporting rationale, as to whether it is at least as likely as not that the Veteran's service-connected lumbar strain caused or aggravated (permanently worsened beyond the natural progress) his degenerative disc disease of the lumbar spine.  If so, the examiner should address any functional impairment associated with the disc disease together with the lumbar strain.  If not, the examiner should address only functional impairment associated with the lumbar strain (but if impossible to distinguish manifestations then address the lumbar strain and disc disease as one disability).

All indicated neurological studies should be performed.  The examiner should evaluate the Veteran's complaint that he experiences radiating pain down his legs.  The examiner should also specifically indicate whether any neurological deficits associated with the lumbar strain or lumbar strain and degenerative disc disease together, more nearly approximate mild, moderate, moderately severe, or severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  

4.  Thereafter, schedule the Veteran for an appropriate orthopedic examination by an examiner with appropriate expertise to determine the nature and extent of all orthopedic manifestations associated with the Veteran's service-connected low back disability.  The claims file, to include a copy of this Remand and the above VA neurological examination report, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

If the Veteran's nonservice-connected degenerative disc disease of the lumbar spine is caused or aggravated by the service-connected lumbar strain according to the examiner who conducted the neurological exam, then address any functional impairment associated with the disc disease together with the lumbar strain.  If not, address only functional impairment associated with the lumbar strain (but if impossible to distinguish manifestations then address the lumbar strain and lumbar disc disease as one disability)

The examiner should address the following:

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should specifically address whether there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, or abnormal mobility on forced motion.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without a resort to speculation, then the examiner should explain why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without a resort to speculation, then the examiner should explain why this is so.

The examiner should state whether the Veteran experiences incapacitating episodes of low back pain requiring bed rest prescribed by and treatment by a physician and the frequency and total duration of such episodes over the course of a year.

The examiner should opine as to whether the Veteran's lumbar strain and degenerative disc disease of the lumbar spine singularly or jointly render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's lumbar strain and degenerative disc disease of the lumbar spine do not singularly or jointly render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current low back disabilities, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

5.  Thereafter, readjudicate the claims including consideration of whether the Veteran's low back disability should be referred for an extraschedular rating under 38 C.F.R. § 3.321(b) (2011) and referred for an assignment of a TDIU on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) (2011) (if the rating percentage remains unmet).  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the September 2005 supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



